PER CURIAM.
As the supreme court has determined that Miller v. Alabama, — U.S. ——, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), applies retroactively, we affirm'' the trial court’s order on appeal, but without prejudice to the appellant filing a timely rule 3.850 motion séeking an individualized resen-tencing hearing pursuant to Horsley v. State, 160 So.3d 393 (Fla.2015), for the. sentence imposed for his first-degree murder conviction. See Falcon v. State, 162 So.3d 954 (Fla.2015). We note that "the trialcourt has already ' correctly determined that the appellant is also entitled to be resentenced for the armed robbery conviction. See Lawton v. State, 40 Fla. L. Weekly S195, 181 So.3d 452, 2015 WL 1565725 (Fla. Apr. 9, 2015).
AFFIRMED.
WOLF, WETHERELL, and MARSTILLER, JJ., concur.